--------------------------------------------------------------------------------

Exhibit 10.1
 
[USAT Letterhead]


 
July 22, 2015
 


Mr. J. Duncan Smith
P.O. Box 104
Bryn Mawr, PA 19010


Dear Duncan:
 
I am pleased to extend to you an offer of employment to join USA Technologies,
Inc. (“USAT”) as Chief Financial Officer. In your role as Chief Financial
Officer, you will report to me. Your first day of employment will be Monday,
August 31, 2015.
 
This offer is contingent upon approval of this letter by our Board of Directors
which is expected to be on Friday, July 24, 2015.
 
The following are the terms of your employment:
 

· Your annual base salary will be $265,000.

· You will devote your full time, energy, skills and attention to the business
of USAT, and shall not be engaged or employed in any other business activity
whatsoever, whether or not such activity is pursued for gain, profit or other
pecuniary advantage.

· The Compensation Committee of USAT’s Board of Directors, in consultation with
me, shall annually review your compensation.

· You will participate in the Fiscal Year 2016 Short-Term Incentive Plan of
USAT, which is anticipated to be approved by the Board, and which will cover
USAT’s executive officers. The Fiscal Year 2015 Short-Term Incentive Plan
provided for a cash bonus to the executive officers if USAT achieved certain
annual financial goals as well as certain individual performance goals which
were established by the Compensation Committee. Subject to approval of the
Fiscal Year 2016 Short-Term Incentive Plan by the Board, if the target goals
would be achieved, you would earn a cash bonus equal to 25% of your base salary.

· You will participate in the Fiscal Year 2016 Long-Term Incentive Stock Plan of
USAT, which is anticipated to be approved by the Board, and which will cover
USAT’s executive officers. The Fiscal Year 2015 Long-Term Incentive Stock Plan
provided for an award of shares of common stock of USAT to the executive
officers in the event that certain metrics relating to the Company’s 2015 fiscal
year resulted in specified ranges of year-over-year percentage growth. Subject
to approval of the Fiscal Year 2016 Long-Term Incentive Stock Plan by the Board,
if the year-over-year percentage target goals would be achieved, you would earn
an award of shares with a value equal to 75% of your base salary. The shares
would vest as follows, provided that you are employed by USAT on the respective
vesting dates: one-third at the time of issuance; one-third on the first
anniversary of issuance; and one-third on the second anniversary of issuance.

 

--------------------------------------------------------------------------------

· The financial metrics to be utilized in connection with the incentive plans
referred to above would be based upon the fiscal year 2016 financial plan to be
presented by management to the Board of Directors. Your individual performance
goals would be established by the Compensation Committee in consultation with
me.

· The term of your employment is “at will,” which means that you or USAT may end
your employment at any time and for any reason.

· You would be covered by and entitled to all of the fringe benefits that are
generally available to USAT employees, including health insurance, dental
insurance, group life and disability insurance, and matching 401(k) plan. Please
note that USAT’s benefits program is subject to change and any such change would
supersede this letter.

· You will be covered as an executive officer of USAT under our Directors &
Officers liability insurance policy.

· Like all USAT employees, you will be required, as a condition of your
employment with USAT, to sign the Receipt and Acknowledgement of USAT’s Employee
Manual, a copy of which is attached.

· You acknowledge that you have reviewed the following policies of USAT, and
agree to comply with these (and any other applicable) policies: Code of Business
Conduct and Ethics, as amended; Blackout Period and Notification Policy; and
Stock Ownership Guidelines for Directors and Executive Officers.

 
This letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements and understandings of every nature between us regarding
these matters.
 
This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.

--------------------------------------------------------------------------------

Duncan, we are very much looking forward to your joining the USAT team! Please
indicate your written acceptance by signing this letter and returning it to me
by email.
 

 
Sincerely,
         
/s/ Stephen P. Herbert
 
Stephen P. Herbert,
 
Chief Executive Officer



Accepted and Agreed to:




/s/ J. Duncan Smith
J. Duncan Smith, CPA


Dated: July 22, 2015



--------------------------------------------------------------------------------